Case 2:19-cv-12650-GGG-MBN Document 8 Filed 10/22/19 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Louisiana

KHAVDIJEH KHA IIB

 

Plaintiff(s)

Vv.
JEFFERSON PARISH PUBLIC SCHOOL SYSIEM,
JEFFERSON PARISH SCHOOL BOARD, DR. CADE
BRUMLEY, individually and in his capacity as
SUPERINTENDENT OF JEFFERSON PARISH SCHOOLS,
3COTT DEEMER, individually and in his capacity as principal

Civil Action No. 2:19-CV-12650-GGG-MBN

 

Nee ee ee ee ee ee ee ee ee ee ee ee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Seott Deemer
individually and as principal
Rudolph Matas School
1201 Elise Avenue
Metairie, Louisiana 70003

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: — gharry |. Sandler

SANDLER MICHAUD, LLC
1050 S. Jefferson Davis Pkwy, Suite 219
New Orleans, Louisiana 70125

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
